Exhibit 21.1 List of Subsidiaries of the Registrant MVP MS Cedar Park 2012, LLC MVP MS Red Mountain 2013, LLC MVP Real Estate Holdings, LLC (Nevada) MVP PF Ft. Lauderdale, LLC (Nevada) MVP PF Memphis Court, LLC (Nevada) MVP PF Memphis Poplar, LLC (Nevada) MVP PF Kansas City, LLC (Nevada) MVP PF St. Louis, LLC (Nevada) Mabley Place Garage, LLC (Delaware) MVP Denver Sherman; LLC MVP Fort Worth Taylor, LLC MVP Milwaukee Old World, LLC MVP St. Louis Convention Plaza, LLC MVP Houston Saks Garage, LLC MVP St. Louis Lucas, LLC MVP Milwaukee Wells, LLC MVP Wildwood NJ Lot, LLC MVP Indianapolis City Park Garage, LLC MVP Cherry Lot, LLC MVP Indianapolis Washington Street Lot, LLC
